Case 1:19-cv-00168-RAL Document 40 Filed 09/08/20 Page 1 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JHEN SCUTELLA,

Plaintiff Case No. 1:19-cv-168 (Erie)

VS.

RICHARD A. LANZILLO
ERIE COUNTY PRISON, et al., UNITED STATES MAGISTRATE JUDGE
MEMORANDUM OPINION AND
ORDER ON DEFENDANTS’

MOTION TO DISMISS OR,
ALTERNATIVELY, FOR SUMMARY
JUDGMENT

Defendants

ECF NO. 20

Nee Ne Ne Ne ee fe fe fe fe fee es fe ee se te

Pending before the Court is Defendants’ Motion to Dismiss Plaintiff's Amended Complaint
pursuant to Fed. R. Civ. P. 12(b)(6) or, alternatively, for Summary Judgment pursuant to Fed. R. Civ.

P. 56. ECF No. 20. For the reasons discussed below, the Court will grant Defendants’ motion.’
I. Introduction

Plaintiff, Jhen Scutella (Scutella), acting pro se, commenced this civil rights action pursuant to
42 US.C. § 1983 against the Erie County Prison (“ECP”), ECP Counselor Amber Chaffee, ECP
Warden Michael Holman, and ECP Deputy Warden Ronald Bryant. Scutella’s Amended Complaint,
which is the operative pleading and the subject of Defendants’ pending motion, asserts
constitutional claims based upon two grounds: ECP’s withdrawing of administrative and setvice fees
from Scutella’s prisoner account, and Defendants’ failure to provide him with grievance forms upon

request. See ECF No. 11.

 

! The patties have consented to the jurisdiction of the undersigned United States Magistrate Judge to conduct all
proceedings tn this case, including the entry of final judgment, as authorized by 28 U.S.C. § 636.

1
Case 1:19-cv-00168-RAL Document 40 Filed 09/08/20 Page 2 of 15

Defendants filed thetr motion to dismiss or for summary judgment, supporting brief, and
exhibits on January 28, 2019. ECF Nos. 20, 21. On February 4, 2020, the Court entered an Order
(ECF No. 23) directing Scutella to respond to Defendants’ motion by Match 5, 2020. This Order
specifically advised Scutella that the Court may treat Defendants’ motion, in whole or in part, as a
motion fot summary judgment and instructed Scutella regarding procedures under Rule 56 of the
Federal Rules of Civil Procedure. On March 13, 2020, Scutella filed what he styled as a “Sur-
Reply/Response” in opposition to Defendants’ motion. ECF No. 36. Scutella’s Sut-Reply
presented Scutella’s arguments in opposition to Defendants’ motion and attached an additional
exhibit in support of his claims. Jd Accordingly, this matter has been fully briefed and is ripe for
decision.? Having notified Scutella of the potential treatment of Defendants’ motion as a motion for
summaty judgment in accordance with Renchenski v. Willams, 622 F.3d 315 (3d Cir. 2010), the Court

will analyze Scutella’s claims and the record under the Rule 56 standard.

Il. Standard of Review

Federal Rule of Civil Procedure 56(a) requires a court to render summary judgment “if the
movant shows that there is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[I']his standard provides that the mere
existence of some alleged factual dispute between the patties will not defeat an otherwise properly
supported motion for summary judgment; the requitement is that there be no genuine issue of
material fact.” Anderson v. Liberty Lobby, Inc., 477 US. 242, 247-48 (1986). A disputed fact is
“material” if proof of its existence or nonexistence would affect the outcome of the case under

applicable substantive law. Id. at 248; Gray v. York Newspapers, Inc., 957 F.2d 1070, 1078 Gd Cir.

 

2 While Defendants’ motion was pending, Scutella supplemented the record with the Affidavit of Victor K. Lemmons,
Jt. ECF No. 27. In his affidavit, Mr. Lemmons recounted his own difficulties obtaining grievance forms while
incarcerated in the ECP. The Court has accepted and considered Mr. Lemmons’ affidavit in its determination of
Defendants’ motion.
Case 1:19-cv-00168-RAL Document 40 Filed 09/08/20 Page 3 of 15

1992). A dispute is “genuine” if the evidence 1s such that a reasonable jury could return a verdict for
the nonmoving party. Anderson, 477 U.S. at 257; Brenner v. Local 514, United Bhd. of Carpenters and
Joiners of Am., 927 F.2d 1283, 1287-88 (3d Cir. 1991).

In determining whether a genuine issue of matertal fact remains for trial, the court must
consider the evidence and all reasonable inferences to be drawn therefrom in the light most
favorable to the nonmoving party. Moore v. Tartler, 986 F.2d 682 (3d Cir. 1993); Clement v. Consol. Rail
Corp., 963 F.2d 599, 600 3d Cir. 1992); White v. Westinghouse Elec. Co., 862 F.2d 56, 59 3d Cir. 1988).
To defeat a properly supported motion for summary judgment, however, the nonmoving party may
not rest on the unsubstantiated allegations of his or her pleadings but must identify evidence that
demonstrates the existence of a genuine issue of matertal fact. Celotex Corp. v. Catrett, 477 US. 317,
324 (1986). Furthermore, the party opposing the motion “must do more than simply show that
there is some metaphysical doubt as to the material facts.” Matsushita Eke. Indus. Co. v. Zenith Radio,
475 U.S. 574, 586 (1986). The moving party may also rely upon the absence of evidence to support
an essential element of the opposing party’s claim as a basis for the entry of summary judgment
because “a complete failure of proof concerning an essential element of the nonmoving party’s case
necessarily renders all other facts immaterial.” Ce/ofex, 477 USS. at 323. See also Harter v. GAP. Corp.,
967 F.2d 846, 851 3d Cir. 1992).

Il. Material Facts
Scutella was committed to the ECP on May 1, 2019. Upon his arrival, ECP withdrew $50.00

from his prison account and, on May 22, 2019, ECP began withdrawing $10.00 per day for “room
and board.” ECF No. 11, (3-4. Scutella asked ECP Counselor Amber Chaffee for a gtievance
form to contest these charges. He also sought a grievance form to complain about ECP’s failure to
have such forms readily available. Id, 5. According to the Amended Complaint, Chaffee advised

Scutella that both issues were “non-gtievable.” Id. Scutella alleges that these events prompted him
Case 1:19-cv-00168-RAL Document 40 Filed 09/08/20 Page 4 of 15

to file the present action. His Amended Complaint asserts that the absence of readily available
grievance forms violates his rights under the First Amendment and that the charges against his
account constitute cruel and unusual punishment under the Eighth Amendment and subject him to
double jeopardy in violation of the Fifth Amendment. Finally, the Amended Complaint also claims
that the assessments against his prison account without a predepriavation hearing violate his due

process rights under the Fourteenth Amendment. Id, JV

In their motion, supporting brief and exhibits, Defendants identify Erie County Ordinance
No. 83, 2014 as the authority pursuant to which the ECP charged “service and administrative fees”
against Scutella’s prison account. ECF No. 20-2, 6. ‘This ordinance has been in effect since 2014
and authotizes such fees, including an initial $50.00 processing fee and a $10.00 per day service or
“room and board” fee, to be charged to inmates housed at the ECP. Id; ECF No. 20-4. Upon his
commitment to the ECP, Scutella received an Inmate Handbook notifying him of the prison’s fee
schedule, and this information was also posted on the inmate kiosks throughout the prison. ECF
No. 20-2, 97. Scutella was charged the $50.00 processing fee upon his commitment to the facility.
ECF No. 11, 3. See a/so ECF No. 20-5, pp. 15-17; ECF No. 20-7).. Thereafter, he was charged the
$10.00 “room and board” fee for each successive day he tesided within the facility. Id. See also ECF

No. 6-1.

The parties’ versions of the facts differ somewhat regarding what transpired after Scutella
requested a prievance form, although the parties apparently agtee that he sought the form to contest
the fees assessed against his prison account. Defendants assert that Scutella requested the grievance
form from his prison counselor, Amber Chaffee, on May 21, 2019, and that, the following day, at
Chaffee’s request, Scutella clarified that it was his intent to grieve the fees assessed against his

account as violating his rights against “cruel and unusual punishment and double jeopardy.” ECF
Case 1:19-cv-00168-RAL Document 40 Filed 09/08/20 Page 5 of 15

No. 20-2, 914-15. According to Defendants, Chaffee and Deputy Warden Ronald Bryant met with
Scutella that on May 22, 2019 to discuss his request for a grievance as part of the “informal”
resolution ptocess included in the ECP’s grievance procedures. No. 20-2, 916. Regarding this

process, the Inmate Handbook states:

Initiation of Grievance

e Once an inmate initiates the grievance process, review of the
grievance shall occur automatically without interference by
administrators ot employees of the Erie County Department of
Corrections.

e Forms: Inmates should first attempt to verbally resolve grievances, incidents,
problems, or complaints through their pod counselor or other appropriate staff by
submitting a request via kiosk or paper request (RLU) that includes all
information pertinent to the alleged grievance. If the problem cannot be resolved
informally, the inmate may file a standard written grievance within fifteen (15)
days after the potentially grievable event has occurred. Vhe grievance should
be filed with the inmate's counselor first on a form provided for that
putpose. The forms are available in each housing unit from your
counselor (See Grievance Form).

ECF. No. 20-5, p. 44 (emphasis supplied).
Defendants assert that Scutella stated during the May 22, 2019 meeting that he “only wanted

to file a grievance for a Federal Lawsuit and the he ‘likes doing paperwork’.”, ECF No. 20-2, 916.
They further assert that Scutella complained about “housing fees” and “at was explained to him that
he could put in for reclass after 30 good days in GP and work in CC Pod to avoid those fees.” Id.
Defendants also assert that Scutella stated that he “understood and wished to [withdraw] his
requests for gtievance.” Id. Finally, Defendants assert that they “closed” Scutella’s request for a
gtievance form on May 23, 2019, and that thereafter Scutella did not raise any issue related to this
informal resolution of his request. Jd, 17. In contrast, Scutella alleges that Defendants denied him
a grievance form because his objection to the assessments against his prison account and his

complaint about the unavailability of grievance forms were “non-gtievable.” ECF No. 11, §/4.
Case 1:19-cv-00168-RAL Document 40 Filed 09/08/20 Page 6 of 15

ECP’s Inmate Handbook specifically states, however, that the grievance process may be used to

“Tr]eport an alleged violation of civil, constitutional or statutory right.” ECF. No. 20-5, p. 44.

IV. Analysis

Scutella’s Complaint asserts claims under the First, Fifth, Eighth, and Fourteenth
Amendments to the United States Constitution. All arise out of ECP’s withdrawing of
administrative and setvice fees from Scutella’s prisoner account or Defendants’ failure to provide
him with grievance forms. The Court will first address Scutella’s First Amendment claim based on

the alleged unavailability of grievance forms.

A. Defendants’ alleged denial of grievance forms did not violate Scutella’s Fitst
Amendment Rights.

Scutella asserts that the Defendants’ refusal to make grievance forms reasonably available to
him violated his First Amendment “tight to grievance and freedom of speech” and that the ECP’s
“policy and procedure” regarding grievances frustrated his ability to exhaust administrative remedies
and thereby gain access to federal court. ECF No. 11, §V. Scutella’s reference to exhaustion of
administrative remedies derives from the Prison Litigation Reform Act, (PLRA), 42 U.S.C. § 1997e.
Under the PLRA, a prisoner must exhaust his administrative remedies with the correctional
institution prior to filing suit. 42 U.S.C. § 1997e(a). The PLRA specifically provides that “[n]o
action shall be brought with respect to prison conditions under section 1983 of this title, or any -
other Federal law, by a ptisoner confined in any jail, prison, or other correctional facility until such
administtative remedies as ate available ate exhausted.” Id. See also Small v. Camden Cnty., 728 F.3d
265, 269 (3d Cir. 2013) (“Under the PLRA, exhaustion is a precondition for bringing suit under
§ 1983.”). Accordingly, if a prisoner fails to exhaust available administrative remedies, such as a

ptison’s grievance ptocess, a defendant may raise that failure as an affirmative defense and seek
Case 1:19-cv-00168-RAL Document 40 Filed 09/08/20 Page 7 of 15

dismissal of the prisonet’s lawsuit. McPherson v. United States, 392 Fed. Appx. 938, 943 (3d Cir. 2010).
Hete, Scutella argues that the Defendants’ failure to provide grievance forms prevented him from
exhausting his administrative remedies and thereby impeded his access to federal court and violated

his First Amendment tights.°

Scutella’s position is fundamentally flawed on multiple levels. First, the PLRA requires only
“propet exhaustion,” meaning exhaustion of those administrative remedies that are “available.”
Woodford v. Ngo, 548 U.S. 81, 93, 126 S.Ct. 2378, 165 L.Ed.2d 368 (2006). Where prison officials
frustrate a prisoner’s access to administrative remedies, those remedies will be considered
“unavailable” and “deemed exhausted,” and the prisoner will be free to file suit in federal court.
Robinson v. Superintendent Rockview SCI, 831 F.3d 148, 154 (4d Cir. 2016). In Ross ». Blake, the
Supteme Court identified “three kinds of citcumstances in which an administrative remedy, although
officially on the books,” is not “available” because it is “not capable of use to obtain relief”: (1)
when “it operates as a simple dead end—with officers unable or consistently unwilling to provide
any telief to aggrieved inmates”; (2) when it is “so opaque that 1t becomes, practically speaking,
incapable of use,” such as when no ordinaty prisoner can discern or navigate it; or (3) when “prison

administrators thwart inmates from taking advantage of a grievance process through machination,

 

mistepresentation, or intimidation.” —— U.S. —, 136 S.Ct. 1850, 1859-60, 195 L.Ed.2d 117 (2016).
In Robinson, the Court of Appeals for the Third Circuit held that the prison “rendered its
administrative remedies unavailable to [the plaintiff] when it failed to timely (by its own procedural

rules) respond to his grievance and then repeatedly ignored his follow-up requests for a decision on

 

3 The First Amendment to the United States Constitution provides:
Congress shall make no law respecting an establishment of teligion, or prohibiting the free exercise thereof; ot
abridging the freedom of speech, or of the press, or the tight of the people peaceably to assemble, and to petition

the Government for a redress of grievances.

U.S. Const. amend I.
Case 1:19-cv-00168-RAL Document 40 Filed 09/08/20 Page 8 of 15

his claim.” 831 F.3d at 154. In such circumstances, “filing suit [was the plaintiff's] only method to
advance his claim.” Id. In the present case, Defendants’ denial of a grievance form would similarly
result in the “unavailability” of administrative remedies. See Mitchell v. Horn, 318 F.3d 523, 529 (3d
Cir. 2003). Such unavailability would not, as Scutella argues, impede his access to federal court,
however. Rather, it would result in his grievance remedy being “deemed exhausted” and free him to
file his lawsuit without completing the grievance process. Id. This is precisely what he did 1n this

case.

Second, because inmates “do not have a constitutionally protected right to a grievance
ptocess,” Jackson v. Gordon, 145 Fed. Appx. 774, 777 Gd Cir. 2005), “allegations of improprieties in
the handling of grievances do not state a cognizable claim under § 1983.” Géenn v. DelBalso, 599 Fed.
Appx. 457, 459 (3d Cir. 2015). The PLRA requites inmates to exhaust any available administrative
temedies priot to filing cases in federal court, but it does not mandate that prisons provide inmates
with grievance procedures. 42 U.S.C. §§ 1997e(a)-(b). Therefore, the denial of a grievance form
alone “does not give rise to a constitutional claim.” Payton v. Grote, 2014 WL 4553203, at *8 (N.D.
Ill. Sep. 15, 2014). See also Massey v. Helman, 259 F.3d 641, 647 (7th Cir. 2001) (Prison grievance
procedures “do not in and of themselves create cognizable liberty or property interests.”’); Jones v.
Hardy, No. 11 C 699, 2012 WL 1133797, at *4 (N.D. II Apr. 4, 2012) (“[IJhe lack of a grievance
system ot the failure of prison officials to adhere to a prison’s grievance procedures does not give
tise to a separate civil rights claim.”); Flanagan v. Shively, 783 F.Supp. 922, 931-32 (M.D. Pa. 1992),
aff'd, 980 F.2d 722 (3d Cir. 1992) (inmates cannot sustain a § 1983 clatm based on officials’ “failure
... to provide a favorable response to an inmate grievance.”),; Alexander v. Rozum, 2014 WL 3700856,
at *7 (M.D. Pa. July 25, 2014) (“[D]issatisfaction with the response to an inmate’s grievances does

not support a constitutional claim.”’).
Case 1:19-cv-00168-RAL Document 40 Filed 09/08/20 Page 9 of 15

Neither federal constitutional nor statutory law granted Scutella a right to a grievance
ptocess at the ECP. ‘Therefore, although the Defendants’ alleged failure to provide grievance forms
to Scutella may have excused his obligation to exhaust administrative remedies before filing suit, it
did not give tise to an independent cause of action against the Defendants. Accordingly, the Court

will grant Defendants’ motion to dismiss as it relates to their alleged denial of gtievance forms.
B. The fees charged by the ECP did not violate the Eighth Amendment.

The Eighth Amendment to the Constitution states: “Excessive bail shall not be requited, nor
excessive fines imposed, nor cruel and unusual punishments inflicted.” U.S. Const. amen. VIII; see
also Tillman v. Lebanon Cnty. Corr. Facility, 221 F.3d 410, 417 n. 7 Gd Cir.2000). The Eighth
Amendment’s prohibition of cruel and unusual punishment forbids prison officials from subjecting
ptisonets to inhumane conditions of confinement. Farmer v. Brennan, 511 U.S. 825, 832, 114 S.Ct.
1970, 1976, 128 L.Ed.2d 811 (1994). “[P]rison officials must ensure that inmates receive adequate
food, clothing, shelter, and medical care, and must ‘take reasonable measures to guarantee the safety
of the inmates[.]”” Id. (quoting Hudson v. Palmer, 468 U.S. 517, 526-27, 104 S.Ct. 3194, 3200, 82
L.Ed.2d 393 (1984)). The prohibition on excessive fines “limits the government’s power to extract
payments, whether in cash or in kind, ‘as punishment for some offense.” United States v. Bajakayian,
524 U.S. 321, 328, 118 S.Ct. 2028, 2033, 141 L.Ed.2d 314 (1998) (citing Austin v. United States, 509
USS. 602, 609-610, 113 S.Ct. 2801, 2805, 125 L.Ed.2d 488 (1993)). “By its plain language, the
Excessive Fines Clause of the Eighth Amendment is violated only if the disputed fees are both
‘fines’ and ‘excessive.”” Ti//man, 221 F.3d at 420 (citing United States v. Bajakajian, 524 U.S. 321, 118

S.Ct. 2028, 2033, 2036, 141 L.Ed.2d 314 (1998)). In this context, ““fine’ refers to punishment for a

 

* Scutella casts his Eighth Amendment claim under the “cruel and unusual punishments” clause of the Eighth
Amendment. However, he does not allege that he was denied adequate food, clothing, shelter, medical care, or a
reasonably safe environment duting his incarceration at the ECP. Upon closer scrutiny, it is apparent that Scutella’s
Highth Amendment claim is mote propertly analyzed under the “excessive fines” clause of the Amendment.

9
Case 1:19-cv-00168-RAL Document 40 Filed 09/08/20 Page 10 of 15

ctiminal offense.” Id. (citing Browning—Ferris Industries of Vt., Inc. v. Kelco Disposal, Inc., 492. US. 257,

265, 109 S.Ct. 2909, 106 L.Ed.2d 219 (1989).

In Tillman, the Court of Appeals for the Third Circuit evaluated a program like Erie County’s
and held that charging inmates flat per diem fees did not per se violate the Eighth Amendment.
Tillman, 221 F.3d at 413. Tillman involved a challenge to a $10 per diem housing fee assessed
inmates at the Lebanon County Prison. Jd. The Court held that as long as the provision of a
humane environment, adequate food, clothing and shelter, medical care and the reasonable measures
to guarantee an inmate’s safety wete not contingent on an inmate’s ability to pay for these services, tt
was permissible for prison authorities to “seek reimbursement from the patty receiving the benefit
of [this] cate.” Id at 418-419; see also Reynolds v. Wagner, 128 F.3d 166, 173-74 (3d Cir.1997). The
Court determined that the fees at issue in that case were not a “fine” within the meaning of the
Eighth Amendment because a “prisoner’s term of incarceration [could not] be extended, nor [could]
he be reincarcerated, for failure to pay a negative balance,” and “[t]he daily fees [did] not vary with
the gravity of the offense and [could] neither be increased nor waived.” Id. “More fundamentally,”
the Coutt reasoned, “the fees can hardly be called fines when they merely represent partial
reimbutsement of the ptisoner’s daily cost of maintenance, something he or she would be expected
to pay on the outside.” Id. (footnote omitted). The Court also emphasized that, unlike punitive
fines, the fees charged by the Lebanon County Prison were patt of a rehabilitation and responsibility
ptogram that helped teach inmates financial responsibility. Id. at 420. Only if the fees could “be

cee.

explained as serving in part to punish,” are they considered “‘punishment’ for purposes of the
Excessive Fines Clause...”. Id (quoting Austin, 509 US. at 610, 620-21, 113 S.Ct. at 2805-06,

2811-12). That was not the case in Ti//van. Not is it the case hete.

10
Case 1:19-cv-00168-RAL Document 40 Filed 09/08/20 Page 11 of 15

The fees assessed by ECP ate modest relative to the administrative and direct costs incurred
by it to board, feed and provide services to inmates.’ The fees are uniform and do not increase
based on the offense of which the inmate 1s accused or convicted. Erie County Ordinance No. 83,
2014 provides that “[i]Jnmates shall never be denied medical care for any reason” (ECF No. 20-4),
and Scutella does not allege that ECP denies any services based upon an inmate’s inability to pay the
service or administration fees. Although the Ordinance does not state its legislative purpose, its
similarity to the program scrutinized in T7//van supports the conclusion that it serves a comparable
tehabilitative function——.e., teaching inmates financial responsibility. Scutella’s Amended
Complaint alleges no facts to support an inference that the fees assessed by ECP serve in part to
punish inmates. Therefore, like the fees at issue in T7//wan, the ECP’s fees do not violate the
Excessive Fines Clause of the Eighth Amendment. Accordingly, Defendants’ motion will be

granted as to this claim.

C. The fees charged by the ECP did not violate the Double Jeopardy Clause of the Fifth
Amendment.

Scutella argues that Defendants’ assessment of “room and board” fees also violated the
Double Jeopardy Clause of the Fifth Amendment, which is applicable to the States through the
Fourteenth Amendment. This claim is frivolous. The Double Jeopardy Clause prohibits anyone
from being prosecuted twice for substantially the same crime and states in relevant part, “No petson
shall... be subject for the same offense to be twice put in jeopardy of life or mb .. ..” U.S. Const.

amend V. The ECP’s assessing of fees in no way subjected Scutella to a second prosecution for the

 

5 The fees are also modest relative to the fines authorized under Pennsylvania law for the offense of which Scutella was
convicted. Scutella was convicted under 35 Pa. Stat. § 780-113(a)(30). ECF No. 20-3. This statutory offense prohibits,
among other things, “the manufactute, delivery, or possession with intent to manufacture or deliver, a controlled
substance by a person not registered under this act” and is punishable by up to 10 years’ imptisonment and a fine
ranging between $5,000 and $100,000 depending on the nature and amount of the controlled substance involved. 35 Pa.
Stat. § 780-113(H(1.1).

11
Case 1:19-cv-00168-RAL Document 40 Filed 09/08/20 Page 12 of 15

sate offense. See Newson v. Highlands Cty. Jail, 2009 WL 1515093, at *1 (S.D. Fla. May 29, 2009).

The Defendants’ motion also will be granted as to this claun.
D. The fees chatged by the ECP did not violate Scutella’s due process rights.

Scutella further asserts that the ECP’s assessment of fees without a pre-deprivation heating
violates his Fourteenth Amendment due process rights: “I have not agreed to this nor did I have a
formal hearing or notification.” ECF No. 11, §V. Unquestionably, Scutella had a protectable
“propetty interest” in his prison account. Tillman, 221 F.3d at 421. But this is only the beginning of
the analysis. Due process “‘ts flexible and calls for such procedural protections as the particular

373

situation demands” in order to “minimiz[e] the risk of error.” Id. (quoting Greenholtz v. Inmates of the
Nebraska Penal and Corr. Complex, 442 U.S. 1, 12-13, 99 S.Ct. 2100, 60 L.Ed.2d 668 (1979) Gnternal
quotation omitted)). “The amount of notice due depends on the context.” Reynolds, 128 F.3d at 179
(citing Gilbert v. Homar, 520 U.S. 924, 117 S.Ct. 1807, 1812, 138 L.Ed.2d 120 (1997)). Not all takings
of property by the State requite predeprivation notice and a hearing. Ti//man, 221 F.3d at 421 (citing
Parratt v. Taylor, 451 U.S. 527, 538, 101 S.Ct. 1908, 68 L-Ed.2d 420 (1981), overruled on other gds.,
Daniels v. Williams, 474 US. 327, 106 S.Ct. 662, 88 L.Ed.2d 662 (1986)). “[W]here the State must
take quick action, or whete it is impractical to provide meaningful predeprivation process, due
ptocess will be satisfied by a meaningful postdeprivation remedy.” Id. (citing Parratt, 451 U.S. at 539,
101 S.Ct. 1908). “In such cases, the normal predeprivation notice and opportunity to be heard is

ptetermitted if the State provides a postdeprivation remedy.” Id. (quoting Parrait, 451 U.S. at 538,

101 S.Ct. 1908) (internal quotation marks omitted).

In Tillman, the Court of Appeals rejected a due process challenge similar to Scutella’s and
held that the postdeprivation gtievance process provided by the Lebanon County Prison satisfied

due process requirements. The Court observed:

12
Case 1:19-cv-00168-RAL Document 40 Filed 09/08/20 Page 13 of 15

It is impractical to expect the prison to provide
predeprivation proceedings under these circumstances. As
the takings and assessments pass substantive constitutional
muster, we only need ask whether the attendant procedute is
also constitutionally adequate. It is. The assessments and
takings pursuant to the program involve routine matters of
accounting, with a low risk of error. To the extent that
mistakes such as etroneous assessments or incorrect takings
might occur, they may be corrected through the prison’s
grievance program without any undue burden on a ptisonets’
rights. On the other hand, to require predeprivation
ptoceedings for what are essentially ministerial matters would
significantly increase transaction costs and essentially frustrate
an important purpose of the program, which is to reduce the
county’s costs of incarcerating prisoners.

221 F.3d at 422 (footnote omitted).

The Court also found that the Lebanon County Jail’s posting of its “Cost Recovery
Program” in the plaintiffs cellblock and the inclusion of that program and the Jail’s grievance
ptocess in the handbook it provided to each inmate satisfied the “notice” requitements of due

process. Id. ‘The Court explained:

The plaintiff had adequate notice of the grievance program
and of the Cost Recovery Program. Upon confinement in
January of 1997, notice of the Cost Recovery Program and a
copy of it were still posted in the plaintiff's cell block. Also,
Tillman was given a handbook, which described the prison
grievance procedure. When the handbook was updated to
include the Cost Recovery Program and an expanded
grievance procedute, the plaintiff was given a copy of that as
well. He was given an additional copy of the handbook upon
reconfinement in October of 1997. ‘The grievance program
allowed prisoners to complain about “any” matter that is
“unjust,” and as updated, also provided for direct appeal to
the warden.

Id.

In the present case, the ECP maintained a grievance process that permitted him to “[r]eport
an alleged violation of civil, constitutional or statutory right.” ECP. No. 20-5, p. 44. In addition,
Scutella was provided with copies of the ECP’s fee schedule and its grievance process in paper or

electronic postings and through the ECP Inmate Handbook. See ECF No. 20-2. §f, 6-12; ECF No.

13
Case 1:19-cv-00168-RAL Document 40 Filed 09/08/20 Page 14 of 15

20-5. ‘The notice and process approved in T7//man and the notice and process described in the ECP’s
postings and handbook are materially similar. Given this, rejection of Scutella’s due ptocess claim
would appeat to be in order. This case, howevet, involves one potentially distinguishing fact. ‘The
Defendants are alleged to have denied Scutella the postdeprivation grievance remedy promised him
in the Inmate Handbook. According to Scutella’s Amended Complaint, the Defendants told him
the validity of the administrative and “room and board” fees was “non-grievable.” See ECF No.
20-5, p.44. Defendants, on the other hand, assert that Scutella “withdrew” his request for a
gtievance form after he conferred with Defendants Chaffee and Bryant as part of the “informal”
dispute resolution process described in grievance policy. ECF No. 20-2, 916. Unlike Scutella’s
allegations, however, Defendants’ factual assertion is contained in a sworn affidavit submitted in
support of their motion for summary judgment. Id. Because Scutella has not conttoverted this
factual assertion, the Court must consider it “undisputed” for purposes of the pending motion.
Given this, informal discussions between Scutella and Defendants Chaffee and Bryant were
consistent with the ECP’s grievance process, as was Scutella’s withdrawal of his request for a
grievance form following those discussion. Even accepting Scutella’ allegation that Chaffee initially
told him his objection to the fees was “non-grievable,” the fact remains that the objection proceeded
according to the informal dispute resolution process outlined in the Inmate Handbook and was
ultimately resolved. Thus, the Court concludes that Scutella was not denied his postdeprivation
remedy and that Defendants did not deny him the process he was due under the Fourteenth

Amendment.®

 

° If the Court were to have found a violation of Scutella’s due process tights based upon incorrect information allegedly
provided by Chaffee, such a violation would have entitled Scutella, at most, to nominal damages of $1.00. Scutella did
not sustain any compensatory damages because, as explained in this Opinion, the ECP’s charging of administrative and
setvice fees to Scutella’s prison account did not violate any right secured by the Constitution or federal statutory law.
Because Scutella is no longer incarcerated at the ECP, he also would not be entitled to injunctive relief.

14
Case 1:19-cv-00168-RAL Document 40 Filed 09/08/20 Page 15 of 15

V. Conclusion

Defendants’ motion to dismiss or, alternatively, for summary judgment will be granted.’ No
genuine issue of material fact remains for trial, and Defendants are entitled to judgment as a matter
of law. An appropriate Order follows.

ORDER

At Erie, Pennsylvania this 8" day of September, 2020:

For the reasons stated in the foregoing Memorandum Opinion issued this date, IT IS
HEREBY ORDERED that Defendants Erie County Prison, Ambet Chaffee, and Ronald Bryant’s
Motion to Dismiss and, alternatively, for Summaty Judgment (ECF No. 20) is GRANTED. The
Clerk of the Court is directed to enter judgment for the Defendants in accordance with Fed. R. Civ.

Pro. 58.

RICHARD A. LANZILLO
United States Magistrate Judge

 

? Defendants also argue that the ECP is not a “person” and, therefore, cannot be held liable for constitutional violations
through § 1983. See Scutella v. Erie Cty. Prison, No. 1:19-CV-245, 2020 WL 4904587, at *6 (W.D. Pa. Aug. 20, 2020)
(holding that ECP is not a “person” for purposes of §1983); Barnes v. Erie Cty. Prison Admin., 2020 WL 4450297, at *3
(W.D. Pa. Aug. 3, 2020) (citing Lenhart v. Pennsylvania, 528 Fed. Appx 111, 114 (d Cir. 2013)) (concluding that district
court propetly dismissed claims against county prison because even though “[a] local governmental agency may be a
‘person’ for purposes of § 1983 lability [, the county prison] is not a person capable of being sued within the meaning of
§ 1983”) Gnternal citations omitted). Given the foregoing analysis and determination, the Court need not reach this
argument or the other arguments taised by Defendants.

15
